DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 10-11 and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the inventions published in US 2002/0106536.  The improvement comprises that the first high-k dielectric layer is made of a material different than the aluminum oxide layer and the yttrium oxide layer. 
	In re claim 10, the current invention is deemed to be directed to a nonobvious improvement over the inventions patented in US 9,741,720.  The improvement comprises a second high-k dielectric layer over the first high-k dielectric layer and having a material different from the first high-k dielectric layer; a third high-k dielectric layer over the second high-k dielectric layer and having a material different from the second high-k dielectric layer, wherein the material of the third high-k dielectric layer is the same as the first high-k dielectric layer.
	In re claim 18, the current invention is deemed to be directed to a nonobvious improvement over the inventions published in US 2002/0153579.  The improvement comprises that the second remainder of the first and second high-k dielectric layers non-overlaps with the gate electrode.
Response to Arguments
Applicant’s arguments, submitted on 4/26/21, have been fully considered and are persuasive.  All objection and rejections, as set forth in the previous office action, have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
April 29, 2021



/HSIEN MING LEE/